The appellant was convicted of grand larceny. On April 19, 1923, sentence was pronounced by the court upon the defendant. An appeal was immediately taken to this court, and defendant executed an appeal bond. After appeal was taken a motion for new trial was made. After an appeal was taken by the defendant jurisdiction was transferred from the circuit court to this court, and the trial court was without authority to entertain the motion for a new trial. Sherman v. State, 15 Ala. App. 175,72 So. 755; State ex rel. Atty. Gen. v. Brewer, ante, p. 330, 97 So. 777. *Page 596 
There is no bill of exceptions. There is no error in the record. the judgment of the circuit court is affirmed.
Affirmed.